ORDER

PER CURIAM.
Shaun Dotson (Appellant) appeals from the trial court’s summary judgment in favor of Parker Auto Sales d/b/a Lowe Automotive Warehouse Co. (Respondent) on Appellant’s fraudulent misrepresentation claim. We have reviewed the briefs of the parties and the record on appeal and conclude that Respondent is entitled to judgment as a matter of law. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).